695 S.E.2d 452 (2010)
George W. BALDWIN
v.
Michael J. LAMM, Superintendent, et al.
No. 47P02-12.
Supreme Court of North Carolina.
March 15, 2010.
George W. Baldwin, pro se.
Cahterine F. Jordan, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Plaintiff on the 10th of March 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Alamance County:
"Denied by order of the Court in conference, this the 15th of March 2010."